18-595
     Sherpa v. Barr
                                                                                  BIA
                                                                            Tsankov, IJ
                                                                          A202 078 593
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 18th day of December, two thousand nineteen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            JOSÉ A. CABRANES,
 9            ROBERT D. SACK,
10                 Circuit Judges.
11   _____________________________________
12
13   SANGE SHERPA, AKA SHERPA SANGE,
14            Petitioner,
15
16                    v.                                         18-595
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Jason Schaffer, Mungoven &
24                                    Assoc., P.C., New York, NY.
25
26   FOR RESPONDENT:                  Joseph H. Hunt, Assistant
27                                    Attorney General; Anthony P.
28                                    Nicastro, Assistant Director;
29                                    Tracey N. McDonald, Trial
30                                    Attorney, Office of Immigration
31                                    Litigation, United States
32                                    Department of Justice, Washington,
33                                    DC.
1          UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5          Petitioner Sange Sherpa, a native and citizen of Nepal,

6    seeks review of a January 30, 2018, decision of the BIA

7    affirming a February 28, 2017, decision of an Immigration

8    Judge (“IJ”) denying his application for asylum, withholding

9    of removal, and relief under the Convention Against Torture

10   (“CAT”).     In re Sange Sherpa, No. A202 078 593 (B.I.A. Jan.

11   30, 2018), aff’g No. A202 078 593 (Immig. Ct. N.Y. City Feb.

12   28, 2017).      We assume the parties’ familiarity with the

13   underlying facts and procedural history.

14         Under the circumstances, we have considered both the IJ’s

15   and   the   BIA’s   opinions     “for    the   sake   of   completeness.”

16   Wangchuck v. Dep’t of Homeland Security, 448 F.3d 524, 528

17   (2d Cir. 2006).      The applicable standards of review are well

18   established.    See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.

19   Sessions, 891 F.3d 67, 76 (2d Cir. 2018).

20         “Considering the totality of the circumstances, and all

21   relevant factors, a trier of fact may base a credibility

22   determination       on   .   .   .   the   consistency      between   the


                                          2
1    applicant’s or witness’s written and oral statements . . . ,

2    the   internal      consistency    of   each   such   statement,     the

3    consistency    of      such   statements   with   other   evidence   of

4    record . . . without regard to whether an inconsistency,

5    inaccuracy, or falsehood goes to the heart of the applicant’s

6    claim,    or     any     other    relevant     factor.”      8 U.S.C.

7    § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

8    163-64 (2d Cir. 2008).           Substantial evidence supports the

9    agency’s determination that Sherpa was not credible as to his

10   claim that Maoists attacked him in Nepal on account of his

11   membership in the Nepal Student Union.

12         The agency reasonably relied on Sherpa’s inconsistent

13   evidence regarding whether he was attacked in October or

14   November 2013; when he was attacked in relation to his

15   departure from Nepal; whether he was injured during the first

16   or second of two incidents; and when and how he obtained his

17   corroborating evidence. See 8 U.S.C. § 1158(b)(1)(B)(iii).

18   Sherpa did not provide compelling explanations for these

19   inconsistencies.        See Majidi v. Gonzales, 430 F.3d 77, 80 (2d

20   Cir. 2005) (“A petitioner must do more than offer a plausible

21   explanation for his inconsistent statements to secure relief;

22   he must demonstrate that a reasonable fact-finder would be


                                         3
1    compelled to credit his testimony.” (internal quotation marks

2    omitted)).

3        Given the inconsistency findings, the agency’s adverse

4    credibility     determination      is   supported      by   substantial

5    evidence.        See   8 U.S.C.     § 1158(b)(1)(B)(iii).          That

6    determination    was   dispositive      of   asylum,   withholding   of

7    removal, and CAT relief because all three claims were based

8    on the same factual predicate.           See Paul v. Gonzales, 444

9 F.3d 148, 156-57 (2d Cir. 2006).

10       For the foregoing reasons, the petition for review is

11   DENIED.   All pending motions and applications are DENIED and

12   stays VACATED.

13                                     FOR THE COURT:
14                                     Catherine O’Hagan Wolfe,
15                                     Clerk of Court




                                        4